DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
By amendment filed June 27, 2022 claims 1, 8, 10, 16, 18, 20, 21 and 25 have been amended and claims 7, 15, 19 and 26 have been cancelled. Claims 10 through 14, 16 through 18, 20, 25 and 27 were withdrawn from consideration. Claims 1 through 6, 8 through 14, 16 through 18, 20 through 25 and 27 are currently pending.

Response to Arguments
Applicant’s arguments, filed June 27, 2022, with respect to the rejections of the claims under have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of new prior art necessitated by the amendments to the claims.
As will be discussed further within this Office Action, Ogunwumi taught forming a structure comprised of zeolite and mixed metal oxides including vanadium oxide. As evidenced by additional supporting prior art references, zeolite such as the specifically taught ZSM-5 inherently adsorbed carbon dioxide and vanadium oxide was an active material capable of providing an oxidative dehydrogenation of at least reaction including the oxidative dehydrogenation of ethane to ethylene.
Furthermore, Coupland (U.S. Patent # 9,272,264) taught a process for forming a catalyst structure free of any binder by additive layer manufacturing wherein the binder was calcined/burned off in a heat treatment.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6, 8 and 9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 fails to comply with the written description requirement because the specification of the present application as originally filed does not provide support for the entire scope of the limitation of the second material being configured to provide an oxidative dehydrogenation of at least one reactant. Though Paragraph 0090 of the specification of the present application provides support for an oxidative dehydrogenation of ethane into ethylene this paragraph does not provide support for all oxidative dehydrogenation reactions as is currently encompassed by the claims.
Furthermore, claim 8 fails to comply with the written description requirement because the specification of the present application as originally filed does not provide support for using any second active material to provide an oxidative dehydrogenation of ethane into ethylene. Though Paragraph 0090 of the specification of the present application provides support for an oxidative dehydrogenation of ethane into ethylene it appears that this disclosure is for a specific embodiment wherein the monolithic structure was formed of active agents in the form of K-Ca and ZSM-5 and therefore the specification does not provide support for providing an oxidative dehydrogenation of ethane into ethylene using any second active agent.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Coupland (U.S. Patent # 9,272,264).
	In the case of claims 21 and 22, Coupland teaches a process for forming a catalyst structure by additive layer manufacturing (Abstract and Column 1 Lines 16-17) wherein the structure was formed layer by layer by 3D printing (Column 2 Lines 13-35). The process of Coupland comprised depositing a multiple layer on a build platform wherein each layer was formed of a material comprised of a binder and an active material/powdered material (Column 3 Lines 4-15). The binder in each layer was an organic binder and Coupland teaches having completely calcined the binder thereby removing the binder by heating in order to burn off the binder and form pores (Column 4 Line 61 through Column 5 Line 11 and Column 6 Lines 35-45). Coupland further teaches that the active agent/catalyst provided a reaction during a reactionary process (Column 5 Lines 5-50).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Mullens et al (U.S. Patent Publication No. 2018/0272323) in view of Ogunwumi et al (U.S. Patent # 9,492,811) [Inherency of carbon dioxide adsorption provided by Deng et al (U.S. Patent # 6,358,302) and inherency of oxidative dehydrogenation provided by Hossain et al (U.S. Patent Publication No. 2018/0327336)].
	In the case of claim 1, Mullens teaches a method for forming a structure which provided a reaction during a reactionary process in the form of a catalytic structure (Abstract, Page 1 Paragraph 0015 and Page 3 Paragraph 0048). The formation method of Mullens comprised an additive manufacturing process in the form of 3D-printing wherein an active agent in the form of catalytic material was combined with binders, both organic and inorganic, and the combined material was deposited layer by layer onto a build platform to form the structure (Page 5 Paragraphs 0087-0093). Following deposition, the structure was than heated to calcinate the binder (Page 7 Paragraph 0140 and Page 14 Claim 1).
	However, Mullens does not further teaches having formed a second material from a second binder and a second active agent and forming a second layer on the build platform in contact with the first material. Mullens does teach that the catalytic material was selected from zeolites, zirconia and ceria as well as other known catalytic materials (Page 3 Paragraph 0051).
	Ogunwumi teaches an extruded catalyst body formed from a combination of oxides such as ceria and zirconia and zeolite wherein the oxides and zeolite were in separate layers (Abstract, Column 1 Lines 49-56, Column 6 Lines 43-45 and Column 8 Claim 1). Ogunwumi teaches that the catalyst body was formed by mixing the catalyst material with a binder and extruding the mixture to form a plurality of layers formed of walls followed by heating adhere the material together (Column 6 Lines 50-65 and Column 7 Lines 46-59). Furthermore, Ogunwumi teaches that by combining zeolite with other oxides the effectiveness of catalytic conversion was increased and the temperature required for conversion was reduced (Column 3 Lines 6-36).
	Based on the teachings of Ogunwumi, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have formed in the process of Mullens a second layer from a second binder and a second additional active agent/catalytic material in contact with a first layer because using multiple different catalytic material/active agents in separate layer increased the effectiveness of the catalytic reaction caused by the catalytic structure.
	As for the limitation that the first material was configured to adsorb carbon dioxide and the second material to provide an oxidative dehydrogenation of at least one reactant, Mullens teaches that the active agents/catalysts included zeolites including ZSM-5 zeolite and mixed metal oxides (Page 3 Paragraphs 0051 and 0056). Furthermore, as was discussed previously, Ogunwumi teaches having combined zeolite including ZSM-5 zeolite with metal oxides including vanadium oxides (Column 2 Line 63 through Column 3 Line 35) in order to increase the effectiveness of the catalytic reaction.
	As evidenced by Deng, zeolites including ZSM-5 are inherently configured to adsorb carbon dioxide (Abstract and Column 3 Lines 19-24). Furthermore, as evidenced by Hossain, vanadium oxides are inherently configured to provide a oxidative dehydrogenation reaction of alkanes into olefin such as ethylene wherein these alkanes included ethane (Abstract, Page 3 Paragraph 0040 and Page 6 Paragraph 0054).
	Therefore, the multi-material structure of Mullens in view of Ogunwumi would have been inherently configured to adsorb carbon dioxide and provide an oxidative dehydrogenation reaction of at least one reactant during a reactionary process because the structure of Mullens in view of Ogunwumi comprised both zeolite ZSM-5 and vanadium oxide.
	As for claims 2-4, Mullens teaches that each layer of the structure was in the form of a grid pattern of separated fibers of material forming channels that extended through a thickness of the layer and that the grid of fibers of each consecutive layer were oblique/offset with one each other to form a tortuous flow path (Page 5 Paragraphs 0095-0098, Page 12 Paragraphs 0197-0199 and Figures 9A-9D).
	As for claim 5, neither Mullens nor Ogunwumi specification having formed a third layer adhered to at least one of the first and second material from a third binder and third active agent. However, Ogunwumi teaches having formed a plurality layer comprised of different combinations of oxides/catalyst materials (Column 1 Lines 36-56). Furthermore, "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980). See MPEP section 2144.06.I.
	Therefore, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have formed a third layer comprised of a third binder and third active agent in the process of Mullens in view of Ogunwumi which was in contact with either the first or second material because it was known in the art to combine different catalyst material in separate layers in order to form a catalytic structure.
	As for claim 6, as was discussed previously in the rejection of claim 21 the structure was heat treated after all the layer were adhered/deposited onto each other.
	As for claim 8, as was discussed previously, the structure of Mullens in view of Ogunwumi comprised vanadium oxide which was inherently configured to provide an oxidative dehydrogenation reaction of ethane in to ethylene.
	As for claim 9, Mullens teaches that the active agent/catalytic material included cerium oxide/ceria (Page 3 Paragraph 0051) which is a known photocatalyst and therefore the structure of Mullens was configured to be used as a photocatalyst.
















Claims 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Coupland as applied to claim 21 above, and further in view of Ogunwumi et al.
	The teachings of Coupland as it applies to claim 21 have been discussed previously and are incorporated herein.
	In the case of claim 23, as was discussed previously, Coupland taught having formed a material comprised of a first binder and a first active agent/catalyst. However, Coupland does not further teach having formed a second material from a second binder and a second active agent and forming a second layer on the build platform in contact with the first material. Coupland does teach having used multiple types of catalysts including metal oxides and zeolite to form the catalyst structure (Column 3 Line 59 through Column 4 Line 11 and Column 4 Lines 36-39).
	Ogunwumi teaches an extruded catalyst body formed from a combination of metal oxides and zeolite wherein the oxides and zeolite were in separate layers (Abstract, Column 1 Lines 49-56, Column 6 Lines 43-45 and Column 8 Claim 1). Ogunwumi teaches that the catalyst body was formed by mixing the catalyst material with a binder and extruding/printing the mixture to form a plurality of layers formed of walls followed by heating adhere the material together (Column 6 Lines 50-65 and Column 7 Lines 46-59). Furthermore, Ogunwumi teaches that by combining zeolite with other oxides the effectiveness of catalytic conversion was increased and the temperature required for conversion was reduced (Column 3 Lines 6-36).
	Based on the teachings of Ogunwumi, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have formed in the process of Coupland a second layer from a second binder and a second additional active agent/catalytic material in contact with a first layer because using multiple different catalytic material/active agents in separate layer increased the effectiveness of the catalytic reaction caused by the catalytic structure.
	As for claim 24, though Coupland teaches having heated the structure at a second temperature to calcinate the structure (Column 5 Lines 1-11) Coupland does not specifically teach having heated the structure at a first temperature lower than the first temperature. Coupland does teach that the binder used was a liquid binder (Column 3 Lines 4-15).
	Ogunwumi teaches having heat dried the structure for a period of time prior to increasing the temperature to a higher second temperature to sinter/fire the structure/green body (Column 6 Lines 26-42).
	Based on the teachings of Ogunwumi, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have heated the structure of Coupland to a first temperature prior to increasing the temperature to a second temperature during heat treatment/calcination in order to increase the speed of drying the structure.

Conclusion
	Claims 1 through 6, 8, 9 and 21 through 24 have been rejected. Claims 10 through 14, 16 through 18, 20, 25 and 27 are withdrawn from consideration. No claims were allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P WIECZOREK whose telephone number is (571)270-5341. The examiner can normally be reached Monday - Friday, 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on (571)272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL P WIECZOREK/Primary Examiner, Art Unit 1712